UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1185


MACKEAN P. NYANGWESO MAISHA,

                Plaintiff - Appellant,

          v.

UNIVERSITY OF NORTH CAROLINA; HOLDEN THORP, Chancellor; WADE
H. HARGROVE, Chair Board of Trustees; HANNAH D. GAGE, Board
of Governors; MICHAEL KOSOROK; MELISSA HOBGOOD; SCOTT ZENTZ;
MICHAEL G. HUDGENS; CHENXI LI; JASON P. FINE; GARY G. KOCH;
MICHAEL A. HUSSEY; ALISA S. WOLBERG; BAHJAT F. QAQISH; JOHN
S. PREISSER; JIANWAN CAI,

                Defendants - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. Catherine C. Eagles,
District Judge. (1:12-cv-00371-CCE-LPA)


Submitted:   February 29, 2016            Decided:   March 17, 2016


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Stephon J. Bowens, BOWENS LAW GROUP, PLLC, Raleigh, North
Carolina, for Appellant.    Roy Cooper, North Carolina Attorney
General, Matthew Tulchin, Assistant Attorney General, Raleigh,
North Carolina, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Mackean P. Nyangweso Maisha appeals the district court’s

orders dismissing portions of his amended complaint, granting

summary judgment to Appellees on his remaining claims, striking

portions   of    declarations         he     submitted,            and    granting     summary

judgment   to   the     University         of       North    Carolina      at   Chapel   Hill

(UNC) on its counterclaim.             Finding no error, we affirm.

                                             I.

      We review de novo a district court’s dismissal of claims

under Fed. R. Civ. P. 12(b)(6), accepting factual allegations in

the complaint as true and drawing all reasonable inferences in

favor of the nonmoving party.                   Kensington Volunteer Fire Dep’t

v. Montgomery Cty., 684 F.3d 462, 467 (4th Cir. 2012).                                     To

survive    a    motion          to   dismiss,         the      complaint’s        “[f]actual

allegations must be enough to raise a right to relief above the

speculative level” and sufficient “to state a claim to relief

that is plausible on its face.”                     Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555, 570 (2007).

      Maisha contends that the district court erred in dismissing

his   claims    under      42    U.S.C.      § 1983         (2012)    against     defendants

Melissa Hobgood, Scott Zentz, Gary G. Koch, Bahjat F. Qaqish,

and John S. Preisser, as well as certain claims against UNC

under   Title   VI    of    the      Civil      Rights       Act     of   1964,   42    U.S.C.

§§ 2000d to 2000d-7 (2012), amended by Every Student Succeeds

                                                3
Act, Pub. L. No. 114-95, 129 Stat. 1802, 2171 (2015), as barred

by the statute of limitations because they are timely under the

continuing-violation        doctrine.         While    North    Carolina’s      three-

year statute of limitation applies to claims under Title VI and

§ 1983, see Tommy Davis Construction, Inc. v. Cape Fear Public

Utility    Authority,      807 F.3d 62,   67     (4th   Cir.     2015)    (§ 1983

claims); Jersey Heights Neighborhood Ass’n v. Glendening, 174
F.3d 180, 187 (4th Cir. 1999) (Title VI claims), federal law

controls when the statute of limitations beings to run.                        A Soc’y

Without a Name v. Virginia, 655 F.3d 342, 348 (4th Cir. 2011).

     “In    general,       to    establish     a    continuing       violation,     the

plaintiff must establish that the unconstitutional or illegal

act was a fixed and continuing practice.”                    Id. (alteration and

internal    quotation       marks     omitted).         However,       “continu[ing]

unlawful    acts     are    distinguishable          from    the     continuing     ill

effects    of   an   original      violation       because     the    latter   do   not

constitute a continuing violation.”                   Id.      Only “if the same

alleged violation was committed at the time of each act[] [does]

the limitations period begin[] anew with each violation.”                           Id.

(internal quotation marks omitted).                  General allegations of “a

‘pattern   or   practice’        of   discrimination”        are     insufficient    to

establish a continuing violation.                  Williams v. Giant Food Inc.,

370 F.3d 423, 429-30 (4th Cir. 2004).                       We conclude that the

district court did not err in dismissing these claims as barred

                                          4
by   the   statute      of   limitations          as       each   event     related   to    a

discrete act that was not repeated by the individual actor, and

Maisha’s      general    allegations         of        a    pattern    or    practice      of

discrimination do not suffice to render these claims timely.

      Next,    Maisha    contends         that    the       district      court   erred    in

dismissing his remaining § 1983 claims against Defendants Wade

H. Hargrove, Hannah D. Gage, Chenxi Li, Michael A. Hussey, and

Alisa S. Wolberg.        We conclude, however, that the district court

did not err in dismissing these parties because Maisha’s amended

complaint did not allege sufficient facts to state a plausible

claim that any of these parties violated a constitutional right. 1

      Finally, Maisha argues that the district court erred in

dismissing his conversion claim against Defendants Li, Michael

G.   Hudgens,     and    Jason       P.    Fine.             North     Carolina    defines

conversion as “the unauthorized assumption and exercise of right

of   ownership    over       goods    or    personal          property      belonging      to

another to the alteration of their condition or the exclusion of

the owner’s rights.”          Marina Food Assocs., Inc. v. Marina Rest.,



      1We further note that because Maisha’s opening brief failed
to argue that the district court erred in dismissing Defendants
Holden Thorpe, Michael Kosorok, and Jianwan Cai, Maisha has
waived appellate review of this portion of the district court’s
order. See A Helping Hand, LLC v. Balt. Cty., 515 F.3d 356, 369
(4th Cir. 2008).   (“It is a well settled rule that contentions
not raised in the argument section of the opening brief are
abandoned.” (internal quotation marks omitted)).



                                            5
Inc.,      394 S.E.2d 824,    831    (N.C.        Ct.   App.     1990).       Federal

copyright law “preempt[s] a conversion claim where the plaintiff

alleges only the unlawful retention of its intellectual property

rights and not the unlawful retention of the tangible object

embodying its work.”           United States ex rel. Berge v. Bd. of Trs.

of   the    Univ.     of    Ala.,   104 F.3d 1453,    1463    (4th      Cir.   1997)

(internal quotation marks omitted).                        “[A] state law action for

conversion will not be preempted if the plaintiff can prove the

extra      element     that     the    defendant           unlawfully      retained       the

physical     object        embodying   plaintiff’s            work.”      Id.     (internal

quotation marks omitted).                 Maisha’s amended complaint alleged

claims based on plagiarism and lack of attribution, which are

preempted by federal copyright law.                         Id. at 1464.           Thus, we

conclude that the district court did not err in dismissing these

claims.

                                               II.

      Maisha       also     contends      that       the   district      court    erred    in

granting         summary    judgment      to     UNC,      Fine,   and    Hudgens.         We

“review[] de novo [a] district court’s order granting summary

judgment.”         Jacobs v. N.C. Admin. Office of the Courts, 780 F.3d
562, 565 n.1 (4th Cir. 2015).                       “A district court ‘shall grant

summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.’”                  Id. at 568 (quoting Fed. R. Civ.

                                                6
P. 56(a)).     In determining whether a genuine issue of material

fact exists, “we view the facts and all justifiable inferences

arising    therefrom    in   the    light   most    favorable   to    . . .   the

nonmoving    party.”     Id.   at    565    n.1   (internal   quotation   marks

omitted).     However, “[c]onclusory or speculative allegations do

not suffice, nor does a mere scintilla of evidence in support of

[the nonmoving party’s] case.”             Thompson v. Potomac Elec. Power

Co., 312 F.3d 645, 649 (4th Cir. 2002) (internal quotation marks

omitted).

     First,    Maisha    argues     that    the    district   court   erred   in

striking portions of several declarations that he attached to

his opposition to the motion for summary judgment.                    We review

for abuse of discretion a district court’s ruling regarding the

admissibility of evidence for summary judgment purposes.                  Nader

v. Blair, 549 F.3d 953, 963 (4th Cir. 2008).                    We discern no

abuse of discretion in the district court’s evidentiary rulings

and, thus, affirm the district court’s order striking portions

of the disputed declarations.

     Second, Maisha contends that the district court erred in

granting summary judgment to UNC on his Title VI discrimination

and retaliation claims.        We apply the familiar McDonnell Douglas 2



     2    McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802-05
(1973).



                                       7
test for claims of discrimination under Title VI.                           Rashdan v.

Geissberger, 764 F.3d 1179, 1182 (9th Cir. 2014) (collecting

cases from four circuits); see Middlebrooks v. Univ. of Md., No.

97-2473, 1999 WL 7860, at *4-5 (4th Cir. Jan. 11, 1999).                             We

conclude that the district court did not err in finding that

Maisha failed to establish a prima facie case.                      While Maisha is

correct    that     UNC    did    not    have     a    formal     policy    concerning

enrollment in BIOS 994, a doctoral dissertation course, UNC had

an informal policy requiring that students take a “Qualifying

Exam” prior to beginning dissertation research.                        See Merritt v.

Old Dominion Freight Line, Inc., 601 F.3d 289, 297 (4th Cir.

2010)    (“[A]n    informal      policy    is    no    less   a   policy.”).      When

Maisha failed to take the Qualifying Exam as instructed, Fine

informed Maisha that he was longer eligible to take BIOS 994,

and, when Maisha failed to register for any other courses, he

was   eventually     unenrolled      from       UNC.     Thus,    we   conclude   that

Maisha was not eligible to continue his graduate studies.

      Maisha      also    contends      that    the    district     court    erred   in

granting summary judgment to UNC on his Title VI retaliation

claim.    To establish a Title VI retaliation claim, Maisha “must

show (1) that [he] engaged in protected activity; (2) that [UNC]

took a material adverse . . . action against [him;] and (3) that

a causal connection existed between the protected activity and

the adverse action.”             Peters v. Jenney, 327 F.3d 307, 320 (4th

                                            8
Cir. 2003).          On appeal, Maisha argues that temporal proximity

establishes causation.            However, UNC learned of his complaint to

the Department of Education’s Office of Civil Rights in 2009,

and   it     was     not     until    June       2010          that     Maisha      alleged       UNC

retaliated         against     him     by     requiring           him       to   sit      for    the

Qualifying Exam.           This gap of nearly one year does not provide

the   temporal       proximity        needed         to    establish        causation.           See

Lettieri     v.     Equant    Inc.,     478 F.3d 640,   650    (4th    Cir.       2007)

(noting      that     plaintiff         relied            on    additional        evidence        of

retaliatory        animus      when     there         was       seven-month         gap    between

protected activity and termination).                           Thus, we conclude that the

district court did not err in granting summary judgment to UNC

on this claim.

      Third, Maisha contends that the district court erred in

granting     summary         judgment       on       his       claims    of      negligent       and

intentional infliction of emotional distress against Fine and

Hudgens. 3    In North Carolina, claims of intentional and negligent


      3Maisha also contends that the district court erred in
granting summary judgment to Fine and Hudgens on his due process
claims pursuant to § 1983.     As the district court correctly
noted, in order to establish a due process violation, “a
plaintiff must first show that he has a constitutionally
protected liberty or property interest.” Stone v. Univ. of Md.
Med. Sys. Corp., 855 F.2d 167, 172 (4th Cir. 1988) (internal
quotation marks omitted). Because Maisha failed to argue in his
opening brief that he has a protected property or liberty
interest, we conclude that he has waived appellate review of
this issue. See A Helping Hand, LLC, 515 F.3d at 369.


                                                 9
infliction of emotional distress both require a plaintiff to

show severe emotional distress.                  Pierce v. Atl. Grp., Inc., 724
S.E.2d 568, 577 (N.C. Ct. App. 2012).                  Severe emotional distress

includes “any emotional or mental disorder . . . which may be

generally recognized and diagnosed by professionals trained to

do so.”       Id.       While medical evidence is not necessarily required

to    support       a    claim,   a    plaintiff’s     failure    to     seek   medical

treatment is a ground for granting a defendant summary judgment

when there is no “real evidence of severe emotional distress.”

Pacheco v. Rogers & Breece, Inc., 579 S.E.2d 505, 508 (N.C. Ct.

App. 2003).         We conclude that the district court did not err in

finding that Maisha failed to forecast sufficient evidence to

demonstrate he suffered severe emotional distress.                         See Johnson

v. Scott, 528 S.E.2d 402, 405 (N.C. Ct. App. 2000) (finding

evidence      of    sleeplessness,       nightmares,     loss     of   appetite,    and

fear    of     dark       insufficient      to     establish      severe     emotional

distress).

       Finally, Maisha contends that the district court erred in

granting summary judgment to UNC on its counterclaim for money

had and received.            “An action for money had and received may be

maintained as a general rule whenever the defendant has money in

his hands which belongs to the plaintiff, and which in equity

and    good     conscience        he    ought     to   pay   to    the     plaintiff.”

Primerica Life Ins. Co. v. James Massengill & Sons Constr. Co.,

                                            10
712 S.E.2d 670, 676 (N.C. Ct. App. 2011) (internal quotation

marks omitted).          To prove a claim of unjust enrichment, UNC was

required to establish “(1) a measurable benefit was conferred on

[Maisha], (2) [Maisha] consciously accepted that benefit, and

(3) the benefit was not conferred officiously or gratuitously.”

Id.   at   677.         We   conclude   that      UNC   was    entitled     to    summary

judgment    on     its       counterclaim        because     it     refunded     Maisha’s

student loans when he failed to enroll in courses as required by

his loan agreement and that it did not do so gratuitously.

                                         III.

      Accordingly, we affirm the district court’s orders.                             We

dispense    with        oral    argument     because         the    facts   and    legal

contentions       are    adequately     presented       in    the    materials     before

this court and argument would not aid the decisional process.



                                                                                 AFFIRMED




                                            11